DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-8 filed on October 16, 2020 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/041,465, filed July 20 2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Double Patenting
Claims 1-8 of this application is patentably indistinct from claims 1 and 3-7 of Application No. 16/041,465. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 10,813,029. Although the claims at issue are not identical, they are not patentably distinct from each other because US patent 10.
Instant Application 
17/072538
  U.S. Patent No. 10,813,029
Claim 1. A method comprising:
examining one or more parameter characterizing a prospective connection of a mobile airborne article to first through Nth base stations, 
the one or more parameter including a Doppler shift;
determining based on the examining that a criterion is satisfied, the criterion having one or more factor; and
initiating handoff of the mobile airborne article to one of the first through Nth base
stations based on the determining.
Claim 1. A method comprising:
examining parameters characterizing a prospective connection of a mobile airborne article to first through Nth base stations, 
the parameters including a signal strength parameter and a Doppler shift parameter, wherein the examining parameters characterizing a prospective connection of the mobile airborne article to first through Nth base stations includes examining the signal strength parameter and the Doppler shift parameter;
determining based on the examining parameters characterizing a prospective connection of the mobile airborne article to first through Nth base stations that a handoff triggering criterion is satisfied; and
initiating handoff of the mobile airborne article to one of the first through Nth base
stations based on the determining, wherein the initiating handoff includes initiating handoff of the mobile airborne article from a current serving base station to a next serving base station (NSBS)
of the first through Nth base stations, the NSBS selected based on the examining of the signal strength parameter and the Doppler shift parameter.
Claim 2. The method of claim 1, wherein the one or more parameter includes a signal strength parameter.
Claim 1. … the parameters including a signal strength parameter and a Doppler shift parameter…
Claim 3. The method of claim 1, wherein determination of the Doppler shift parameter includes determination of a perpendicularity dissimilarity parameter, wherein the method includes calculating for each of a plurality of prospective connections of the mobile airborne article the first through Nth base stations a perpendicularity dissimilarity parameter based on an angle between a prospectively connected base station and a current Heading of the mobile airborne article.
Claim 3. The method of claim 1, wherein determination of the Doppler shift parameter includes determination of a perpendicularity dissimilarity parameter, wherein the method includes calculating for each of a plurality of prospective connections of the mobile airborne article to the first through Nth base stations a perpendicularity dissimilarity parameter
based on an angle between a prospectively connected base station and a current Heading of the mobile airborne article.
Claim 4. The method of claim 1, wherein determination of the Doppler shift parameter includes determination of a perpendicularity dissimilarity parameter, wherein the method includes calculating for each of a plurality of prospective connections of the mobile airborne article to base stations of the first through Nth base stations a perpendicularity dissimilarity parameter based on an angle between a prospectively connected base station and a predicted future Heading of the mobile airborne article.
Claim 4. The method of claim 1, wherein determination of the Doppler shift parameter includes determination of a perpendicularity dissimilarity parameter, wherein the method includes calculating for each of a plurality of prospective connections of the mobile airborne article to base stations of the first through Nth base stations a perpendicularity
dissimilarity parameter based on an angle between a prospectively connected base station and a predicted future Heading of the mobile airborne article.
Claim 5. The method of claim 1, wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a Doppler shift parameter of within a threshold, and a highest signal strength of prospective connections having Doppler shifts of within the threshold, and wherein the initiating handoff includes initiating
handoff to the certain base station of the first through Nth base stations.
Claim 5. The method of claim 1, wherein the handoff triggering criterion is
that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a Doppler shift parameter of within a
threshold, and a highest signal strength of prospective connections having Doppler shifts of within the threshold, and wherein the initiating handoff includes initiating handoff to the certain base station of the first through Nth base stations.
Claim 6. The method of claim 1, wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a signal strength of above a threshold, and a lowest Doppler shift of prospective connections having signal strengths of above the threshold, and wherein the initiating handoff includes initiating handoff to the
certain base station of the first through Nth base stations.
Claim 6. The method of claim 1, wherein the handoff triggering criterion is
that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a signal strength of above a threshold, and a lowest Doppler shift of prospective connections having signal strengths of above the threshold, and wherein the initiating handoff includes initiating handoff to the certain base station of the first through Nth base stations.
Claim 7. The method of claim 1, wherein the method includes predicting a future location of the mobile airborne article, wherein the examining includes using a result of the predicting and wherein the
predicting includes using a predicting function based on "spline" functions.
Claim 7. The method of claim 1, wherein the method includes predicting a
future location of the mobile airborne article, wherein the examining includes using a result of the predicting and wherein the predicting includes using a predicting function based on "spline" functions.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,813,029 in view of US 2006/0239238 A1. Claim of Patent No. 10,813,029 discloses all the step of method but does not explicitly disclose a computer program product comprising: a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method. US 2006/0239238 A1 discloses in the above method and apparatus, a processor may be configured to control the method and/or functions of the apparatus. Similarly, a machine-readable medium may comprise instructions executable by a processor to perform the method and/or functions as described in [0020]. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kaminski et al. (US 8,688,108 B2, hereinafter "Kaminski").
Regarding claim 1, Kaminski discloses method comprising:
examining one or more parameter characterizing a prospective connection of a mobile airborne article to first through Nth base stations, the one or more parameter including a Doppler shift (Kaminski, Col 4 line 13 -26 The decision if a handover shall be performed can be based on the location information and/or measurements of signal power, signal quality, timing advance and/or Doppler shift of the first and the second antenna);
determining based on the examining that a criterion is satisfied, the criterion having one or more factor (Kaminski, Col 5 line 35-42, Doppler criteria… the Doppler shift of the forward link signal of the target radio cell is positive—i.e. the frequency measured at the reception by the mobile telecommunication device of radio transmissions transmitted from the base station is higher than the expected frequency—the second antenna is selected. If the Doppler shift is negative, the first antenna is selected); and
initiating handoff of the mobile airborne article to one of the first through Nth base stations based on the determining (Kaminski, Col 4 line 13 -26 The decision if a handover shall be performed can be based on the location information and/or measurements of signal power, signal quality, timing advance and/or Doppler shift of the first and the second antenna).
Regarding claim 2, Kaminski discloses wherein the one or more parameter includes a signal strength parameter (Kaminski, Col 5 line 12 -20 in case of a handover procedure, the radio signal power and/or signal quality of the forward link signal of the target radio cell is measured by the mobile telecommunication device on both antennas, front and rear. The antenna via which the reverse link radio signal is transmitted is selected for the association with the target radio cell that has the higher received radio signal strength of the forward link).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski et al. (US 8,688,108 B2, hereinafter "Kaminski") in view of Medbo et al.(US 2012/0289233 A1, hereinafter "Medbo").
Regarding claim 3, Kaminski discloses Doppler shift parameter criteria but does not explicitly disclose wherein determination of the Doppler shift parameter includes determination of a perpendicularity dissimilarity parameter, wherein the method includes calculating for each of a plurality of prospective connections of the mobile airborne article the first through Nth base stations a perpendicularity dissimilarity parameter based on an angle between a prospectively connected base station and a current Heading of the mobile airborne article.
Medbo from the same field of endeavor discloses wherein determination of the Doppler shift parameter includes determination of a perpendicularity dissimilarity parameter, wherein the method includes calculating for each of a plurality of prospective connections of the mobile airborne article the first through Nth base stations a perpendicularity dissimilarity parameter based on an angle between a prospectively connected base station and a current Heading of the mobile airborne article (Medbo, Fig. 9 [0069-0070] the value of the Doppler shift seen from the mobile terminal 602 relative BS1-BS4… the mobile terminal moves approximately perpendicular to BS3 and BS4, and therefore the Doppler values relative these base station approaches zero and then fulfils lfDopl<k2fmax Dop).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Doppler shift disclosed by Kaminski and Doppler shift with perpendicularity disclosed by Medbo with a motivation to make this modification in order to reduce such handover failures and enable a faster handover (Medbo, [0004]).
Regarding claim 4, Kaminski discloses Doppler shift parameter criteria but does not explicitly disclose wherein determination of the Doppler shift parameter includes determination of a perpendicularity dissimilarity parameter, wherein the method includes calculating for each of a plurality of prospective connections of the mobile airborne article to base stations of the first through Nth base stations a perpendicularity dissimilarity parameter based on an angle between a prospectively connected base station and a predicted future Heading of the mobile airborne article.
Medbo from the same field of endeavor discloses wherein determination of the Doppler shift parameter includes determination of a perpendicularity dissimilarity parameter, wherein the method includes calculating for each of a plurality of prospective connections of the mobile airborne article to base stations of the first through Nth base stations a perpendicularity dissimilarity parameter based on an angle between a prospectively connected base station and a predicted future Heading of the mobile airborne article (Medbo, Fig. 9 [0069-0070] the value of the Doppler shift seen from the mobile terminal 602 relative BS1-BS4… the mobile terminal moves approximately perpendicular to BS3 and BS4, where BS3 is a target base station (i.e. predicted future heading), and therefore the Doppler values relative these base station approaches zero and then fulfils lfDopl<k2fmax Dop).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Doppler shift disclosed by Kaminski and Doppler shift with perpendicularity disclosed by Medbo with a motivation to make this modification in order to reduce such handover failures and enable a faster handover (Medbo, [0004]).
Regarding claim 5, Kaminski discloses Doppler shift parameter criteria and wherein the initiating handoff includes initiating handoff to the certain base station of the first through Nth base stations but does not explicitly disclose wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a Doppler shift parameter of within a threshold, and a highest signal strength of prospective connections having Doppler shifts of within the threshold.
Medbo from the same field of endeavor discloses wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a Doppler shift parameter of within a threshold (Medbo, Fig. 12 [0074] Step 1208 K4fmax Dop (i.e. threshold)), and a highest signal strength of prospective connections having Doppler shifts of within the threshold (Medbo, [0015] whether a received signal power from the potential target cell exceeds a first predetermined threshold according to a first criterion).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Doppler shift disclosed by Kaminski and Doppler shift with perpendicularity disclosed by Medbo with a motivation to make this modification in order to reduce such handover failures and enable a faster handover (Medbo, [0004]).
Regarding claim 6, Kaminski discloses Doppler shift parameter criteria and wherein the initiating handoff includes initiating handoff to the certain base station of the first through Nth base stations but does not explicitly disclose wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a signal strength of above a threshold, and a lowest Doppler shift of prospective connections having signal strengths of above the threshold.
Medbo from the same field of endeavor discloses wherein the criterion is that a prospective connection of the mobile airborne article to a certain base station of the first through Nth base stations is characterized by having a signal strength of above a threshold (Medbo, Fig. 12 [0074] Step 1208 K4fmax Dop (i.e. threshold)), and a lowest Doppler shift of prospective connections having signal strengths of above the threshold (Medbo, [0015] whether a received signal power from the potential target cell exceeds a first predetermined threshold according to a first criterion).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Doppler shift disclosed by Kaminski and Doppler shift with perpendicularity disclosed by Medbo with a motivation to make this modification in order to reduce such handover failures and enable a faster handover (Medbo, [0004]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski et al. (US 8,688,108 B2, hereinafter "Kaminski") in view of Caulfield (US 2011/0070841 A1, hereinafter "Caufield").
Regarding claim 7, Kaminski discloses wherein the method includes predicting a future location of the mobile airborne article (Kaminski, Col. 3 line 22-25 the database comprises location information of a plurality of base stations in a data format according to the data format of the global navigation satellite system being used in the aircraft), but does not explicitly disclose wherein the examining includes using a result of the predicting and wherein the predicting includes using a predicting function based on "spline" functions.
Caufield from the same field of endeavor discloses wherein the examining includes using a result of the predicting and wherein the predicting includes using a predicting function based on "spline" functions (Caufield, [0045] a predict result based on spline interpolation of measured points) .	
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Doppler shift disclosed by Kaminski and predicting function based on spline disclosed by Caufield with a motivation to make this modification in order to yield accurate spectrum prediction and modeling (Caufield, [(0054]).	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 8,934,906 B2, hereinafter "Pan") in view of Kaminski et al. (US 8,688,108 B2, hereinafter "Kaminski").
Regarding claim 8, Pan discloses a computer program product comprising: a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method (Pan, Fig. 1C Col. 4 line 16-19 Each mobile relay 111 of the communication system may contain at least but not limited to ..the memory circuit 115 may store programming code, buffer data, and network configurations) comprising: examining one or more parameter characterizing a prospective connection of the mobile [airborne article] to first through Nth base stations, the one or more parameter including a Doppler shift (Pan, Col. 7 line 42-43 Col. 9 line 14-18the serving DeNB receives a measurement report from a mobile relay, Another one of the proposed scheme is to utilize the Doppler effect induced by the signal dissemination between mobile relays and DeNBs to determine whether candidate DeNBs are leaving or approaching a mobile relay); determining based on the examining that a criterion is satisfied, the criterion having one or more factor (Pan, Col. 7 line 9-11, 50-53, the mobile relay finds that the signal strength of a neighbor DeNBs is higher than a thresholdIf both conditions of step are satisfied, DeNB, can configure the mobile relay to be handed over to the candidate DeNB); and initiating handoff of the mobile airborne article to one of the first through Nth base stations based on the determining (Pan, Col. 7 line 9-11, 50-53, the mobile relay finds that the signal strength of a neighbor DeNBs is higher than a thresholdIf both conditions of step are satisfied, DeNB, can configure the mobile relay to be handed over to the candidate DeNB).
Pan discloses a method for which mobile relays situated on a train carriage could relay network services from nearby base stations to users but does not explicitly disclose the mobile airborne article. 
Kaminski from the same field of endeavor discloses handover process in the mobile airborne article (Kaminski, Col. 7 line 52-53 The mobile telecommunication device then sends a signal to the base station, when this threshold is reached, the base station can decide to perform a handover).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified handover of train disclosed by Pan and handover of aircraft disclosed by Kaminski with a motivation to make this modification in order to improve the reverse link for transmitting signals from the aircraft to the base station in the same way (Kaminski, Col. 1 line 25-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415          

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415